Case 8:19-cv-01837-RGK-ADS Document 44-2 Filed 02/10/20 Page 1 of 5 Page ID #:1554




                           Exhibit 2
Case 8:19-cv-01837-RGK-ADS Document 44-2 Filed 02/10/20 Page 2 of 5 Page ID #:1555




                                                              ~..l!I ~
                                                              '-         ..
                                                  Payment Voucher

Date:                  08-05-2018



Pay toM/S:                                           COOLEY(UK)LLP                                                    :~   l ~lu~

The sum of:                           GBP Four Thousand Eight Hundred Sixty Only
                                                                                                                           :o.;JiJ~


                                                   GBP                    CENTS
                                           4,860                    50

Cash / Check:

                         ~   I ~ _;                {:.!..,~                     '4]i:...,..,,......i, 4
                       Cheque No.       Date                           Bank
                   ----~-----
                       TT
                              . . . . .~~=-  -~··•-, . .=--~- ~ -----~:e:---------1
                                       09-05-2018                       GNB




Value of:
                Amount
                                                                    Description                                        Cost Centre
          GBP            CENTS
 4-,860                               ___ . l~vo(c~ _no: ?2~83 -_professional service for r-atcon dispute   .;    -
                                                                                                                           DSS




Prepared by:                              Approved by:                                                           Received by:
Editha Agravante                          Auhtoriied Signatory

                                          1K
                                 ~
                                      /-' -
Case 8:19-cv-01837-RGK-ADS Document 44-2 Filed 02/10/20 Page 3 of 5 Page ID #:1556




   Date: 09-May-2018

   M/S: Q/ffAR NATIONAL BANK (QNB)
   Doha - State of Qatar



                                        Subject: Bank Transfer


  To whom it may concern :



  Kindly request to transfer from our QNB Bank A/C No. {0252-031821-001) equivalent of /G BP
  4,860.00) (Great Britain Pound Four Thousand Eight Hundred Sixty Only), to the following
  Details.



  Beneficiary Name:        COOLEY (UK) LLP

  Beneficiary Address:     69 Old Broad Street London EC2M lQS United Kingdom
  Bank Name:               Royal Bank of Scotland

  Bank Address:            62/63 Thr2adneedl2 Street. London1 EC2R 8LA
  Sort Code:               16-00-15

 A/C No.:                  11 0470 60
 Swift Code:               RBOSG82l

 IBAN No.:                 GB07 RBOS 1600 1511 0470 60
 Payment ReL               Payment for invoice no. 22683



 Note: The above bank transfer will be processed by Ms. Editha Reyes Agravante with
       QID no. 28860810364.


 Faithfully Yours,

                                                                        .,   ~

                                                                  ;fa<
 Authorized Signatory                                        )lii;~rized Signatory
                                                            ~
Case 8:19-cv-01837-RGK-ADS Document 44-2 Filed 02/10/20 Page 4 of 5 Page ID #:1557




                                                                                          Dashwood                       San Francisco, CA

       Cooley                                                                             69 Old Broad Street
                                                                                          London EC2M 1QS
                                                                                          United Kingdom
                                                                                                                         Palo Alto, CA
                                                                                                                         San Diego, CA
                                                                                          Office: +44 (0) 20 7583 4055   Los Angeles, CA
                                                                                          Fax: +44 (0) 20 7785 9355
                                                                                                                         Broomfield, CO
      30 April 2018
                                                                                                                         Seattle, WA
                                                                                                                         New York, NY

      Tarek Fouad                                                                                                        Reston, VA
      Digital Soula Systems                                                                                              Washington, DC
                                                                                          www.cooley.com
      P.O. Box: 17693
                                                                                                                         Boston, MA
      12th Floor                                                                          VAT Registration No:
      Al Dana Tower                                                                       GB 201 8881 19                 Shanghai, P. R. China
      West Bay                                                                                                           Beijing, P. R. China
      Doha Qatar
      UAE
                                                                                                              Invoice Number: 22683




      331327-201

      Project Falcon Dispute


                                            For services rendered through 31 March 2018



      Fees                                                                                                          £           4,860.00

      Total Due on Current Invoice . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . £          4,860.00

       With Compliments

       THIS INVOICE IS PAYABLE WITHIN 30 DAYS
       PLEASE READ THE IMPORTANT NOTICE ON THE FOLLOWING PAGE




      Cooley (UK) LLP is a limited liability partnership registered in England (registered number OC395270) and is authorized and regulated by
        the Solicitors Regulation Authority. A list of members' names and their professional qualifications may be inspected at our registered
                                             office, Dashwood, 69 Old Broad Street. London EC2M 1OS, UK.



                                                                                                                                                CL01212S7
Case 8:19-cv-01837-RGK-ADS Document 44-2 Filed 02/10/20 Page 5 of 5 Page ID #:1558




       Cooley                                                                                                               Page        2




       331327-201                                                                                         Invoice Number: 22683
       Project Falcon Dispute



       Notice
       Our invoices are due and payable on delivery in full and without reduction or set off, unless otherwise
       agreed. Any bank or other charges incurred in making payment shall be borne by you. If you do not
       make payment within 30 days of delivery we may:


            charge interest on any amount billed and unpaid, calculated from the date of delivery of the invoice,
       at the rate of 2% per year over the base lending rate of The Royal Bank of Scotland pie or, at our option,
       at the rate which is from time to time allowed under the Late Payment of Commercial Debts (Interest)
       Act 1998, calculated from day to day, and


            retain documents and papers belonging to you, together with our own records.


       You have the right, in the case of any invoice, whether it applies to contentious or non-contentious work,
       to have our charges assessed by the Court under the terms of the procedure contained in sections 70,
       71 and 72 of the Solicitors Act 1974. There are time limits applicable to your exercise of this right. Your
       position will be strongest if you apply for the assessment within one month of delivery of the bill to you.
       As a general rule, you will lose the right to an assessment if application is not made within 12 months
       from delivery of the bill.


       Bank Transfer Details:
       Bank Name                    Royal Bank of Scotland
       Bank Address                 62/63 Threadneedle Street, London. EC2R 8LA
       Sort Code                    16-00-15
       Account Number               11047060
       SWIFT/BIC                    RBOSGB2L
       IBAN                         GB07 RBOS 1600 1511 0470 60
                                    Please quote our invoice number in the payment details


       This invoice may include charges for professional services rendered by fee earners of Cooley (UK) LLP.




       Cooley (UK) LLP Is a limited liability partnership registered in England (registered number OC395270) and is authorized and regulated by
         the Solic~ors Regulation A uthority. A list of members' names and their professional qualifications may be inspected at our registered
                                              office, Oashwood, 69 Old Broad Street, London EC2M 105, UK.



                                                                                                                                            Cl01 21257
